Case 8:19-cv-01003-VMC-SPF Document 25 Filed 08/24/20 Page 1 of 3 PageID 688




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   SHERRY ERTEL,

        Plaintiff,
   v.                                    Case No. 8:19-cv-1003-T-33SPF

   COMMISSIONER,
   SOCIAL SECURITY ADMINISTRATION,

        Defendant.

   _______________________________/

                                   ORDER

        This matter is before the Court on consideration of

   United States Magistrate Judge Sean P. Flynn’s Report and

   Recommendation    (Doc.   #   24),    filed   on   August   7,   2020,

   recommending that Plaintiff Sherry Ertel’s Unopposed Motion

   for Attorney’s Fees be granted.

        As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Report and Recommendation, grants

   Ertel’s motion and awards her attorney’s fees in the amount

   of $920.16 and paralegal fees in the amount of $510.00, for

   a total award of $1,430.16.

   Discussion

        After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,


                                     1
Case 8:19-cv-01003-VMC-SPF Document 25 Filed 08/24/20 Page 2 of 3 PageID 689




   reject   or    modify     the   magistrate      judge’s    report    and

   recommendation.      28    U.S.C.       §   636(b)(1);    Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the Magistrate Judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 24) is ACCEPTED

         and ADOPTED.

   (2)   Plaintiff Sherry Ertel’s Unopposed Motion for Attorney’s

         Fees (Doc. # 23) is GRANTED.




                                       2
Case 8:19-cv-01003-VMC-SPF Document 25 Filed 08/24/20 Page 3 of 3 PageID 690




   (3)   Pursuant to the Equal Access to Justice Act, 28 U.S.C.

         § 2412, Ertel shall be awarded attorney’s fees in the

         amount of $920.16 and paralegal fees in the amount of

         $510.00, for a total award of $1,430.16, if she is not

         indebted    to   the   United   States   Department    of   the

         Treasury.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   24th day of August, 2020.




                                     3
